 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9                                        FRESNO DIVISION
10
     KIM BRANDY SIMS                  ) Case No.: 1:18-cv-01219-LJO-SAB
11            Plaintiff,              )
12
                                      ) ORDER RE STIPULATION
         vs.                          )
13                                    ) (ECF No. 18)
     COMMISSIONER OF SOCIAL SECURITY, )
14
                                      )
15            Defendant.              )
                                      )
16                                    )
                                      )
17

18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19            1.      Defendant shall file a response to Plaintiff’s opening brief on or before October 9,

20                    2019; and

21            2.      Plaintiff’s reply, if any, shall be filed on or before October 24, 2019.
22
     IT IS SO ORDERED.
23

24   Dated:        September 6, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
